Citation Nr: 0522863	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include emphysema and chronic obstructive pulmonary 
disease (COPD) with a history of tuberculosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran






INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in May 
2003.  In February 2004, the Board reopened the claim for 
service connection for a respiratory disorder and remanded 
the case for further development.  The case is now returned 
for adjudication.


FINDINGS OF FACT

1.  The respiratory complaints with pneumonia shown in 
service were acute and transitory and subsided without any 
residuals.  

2.  Competent medical evidence does not show that the 
veteran's respiratory disorder to include emphysema and COPD 
with a history of tuberculosis is related to service or any 
incident of service origin.


CONCLUSION OF LAW

A respiratory disorder, to include emphysema and COPD with a 
history of tuberculosis, was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5106, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in February and July 2004 letters, provided the 
veteran with VCAA notice subsequent to the 2002 decision from 
which this appeal arose.  These letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence and to submit any evidence in his possession.  It is 
the Board's conclusion that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was not provided VCAA notice until 
February 2004.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters in 2004, his claim was readjudicated based upon all 
the evidence of record in June 2005.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private medical records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As a recent VA examination in May 2005 is of record, 
the Board finds no further VA examination necessary in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).
II.  Service Connection

The veteran contends that he is entitled to service 
connection for a respiratory disorder, to include emphysema 
and chronic obstructive pulmonary disorder with history of 
tuberculosis, as a result of his service during WWII.  He 
reports that he was sent to fight brush fires in Mexico and 
suffered smoke inhalation and was hospitalized with 
pneumonia.  He reported that he subsequently served at Pearl 
Harbor and lived in barracks and was exposed to gasoline and 
diesel fumes as well as other pollutants.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2004).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and active 
tuberculosis manifests to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service. 38 U.S.C.A. §§ 
1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the service medical records reflect treatment 
for pneumonitis in August 1944.  Subsequent service medical 
records do not show any complaints or findings of respiratory 
problems.  A chest x-ray in July 1945 was normal, and there 
were no complaints, findings, or diagnosis at his discharge 
examination in May 1945.  It was noted that chest x-ray was 
normal.  Thus, the Board finds that the pneumonitis early in 
service was acute and transitory and resolved with treatment 
and without complaint.  

The first evidence of record of a respiratory disorder after 
service is in January 1967, more than 20 years after 
discharge.  At that time, a Dr. P. Carpenter noted in a 
letter to Dr. J. Ingram, that although the veteran is 
completely asymptomatic, x-rays and positive Tine tests 
suggest a diagnosis of active pulmonary tuberculosis, 
moderately advanced.  Hospitalization was suggested for 
initial therapy.

Private medical records dated in 1985 state that X-rays from 
1981 and 1982 indicate some evidence of COPD.  A September 
1996 chest x-ray revealed definite lung changes consistent 
with COPD and in 1997, changes consistent with emphysema were 
found.  Private medical records show continuing treatment for 
COPD and emphysema.  In an August 1999 letter, Dr. S. Sisillo 
noted that the veteran had a significant history of tobacco 
use (52-pack a year), quitting approximately 12 years ago.  
Dr. Sisillo reported that the veteran had pneumonia in 
service after firefighting, and history of tuberculosis in 
1967.  Dr. Sisillo also noted a significant family history 
including the veteran's father dying at age 60 from emphysema 
and a brother dying of lung cancer.  After evaluation and 
testing, Dr. Sisillo determined that the veteran had severe 
COPD of the emphysematous type.  However, Dr. Sisillo did not 
provide an opinion as to the etiology of this disease.

VA and private medical records from 1998 to 2005 show 
continued treatment for COPD and emphysema.

In a May 2005 VA respiratory diseases examination, the 
examiner noted that the veteran's entire claim file including 
remand and VAMC records were reviewed.  The examiner noted 
that the veteran reported that he was sent to Mexico to fight 
brush fires shortly after boot camp.  The examiner noted the 
veteran's inservice treatment for pneumonitis, normal chest 
x-rays at service discharge, diagnosis of tuberculosis in 
1967, and family history.  The examiner reported that the 
veteran reported quitting smoking in 1977, after smoking 1 to 
1 1/2 packs per day for 30 years.  The veteran reported that he 
had decreased lung capacity after service and often became 
short of breath.  The examiner noted the veteran's current 
diagnosis of severe COPD with oxygen dependency.  After 
testing and evaluation, the diagnoses were pneumonitis during 
military service, tuberculosis in 1967 treated, severe COPD, 
history of tobaccoism and quitting smoking in 1977, and 
family history.  The examiner stated that the veteran's COPD 
is due to his long history of cigarette smoking.  The VA 
examiner further stated that a pulmonary fellow at the Kansas 
City VAMC also reviewed the veteran's history include the 
history of pneumonitis, smoke inhalation, and chemical 
exposure during service, and agrees that the veteran's COPD 
is due to the veteran's cigarette smoking.  Thus, the VA 
examiner opined that it is not at least likely as not that 
the veteran's present lung condition is related to 
pneumonitis in service.

With regard to the issue of whether there is medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current respiratory disability, the Board finds 
against the veteran.  The non-service connected respiratory 
condition, which has been variously diagnosed as COPD and 
emphysema, did not pre-exist before he joined active military 
service or occur or get aggravated during his active military 
service.  Diagnoses of COPD and emphysema first appeared 
about 40 years after he left active military service.  
Moreover, while the veteran did have tuberculosis in 1967, it 
was diagnosed more than 20 years after service and was never 
related thereto.  

The Board finds that the VA medical opinion of May 2005 is 
entitled to great probative weight and provides more negative 
evidence against this claim.  Additionally, there is no 
evidence in conflict with this opinion.

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's service connection claim. Nothing in the 
extensive medical records supports the veteran's belief that 
his respiratory disorder caused by service or anything the 
veteran was exposed to during his service many years ago.  
Further, extensive medical evidence, as cited above, provides 
negative evidence against the veteran's claim.

With regard to the veteran's own contention that he has these 
disorders related to service, as a layperson he may be 
competent to report that an injury occurred; however, he is 
not competent to relate his current disabilities to service.  
Simply stated, the veteran is not competent to provide a 
medical opinion. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  He is not competent to 
associate his current disorder with his service nearly 60 
years ago. The preponderance of the evidence is against the 
claim.

Finally, the record is not clear as to exactly when the 
veteran began to smoke cigarettes, but the history given in 
2005 of a 30-year history of smoking prior 1977 implies he 
may have begun such use during service.  However, legislation 
has been enacted prohibiting service connection for a death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103 (West 2002); see also Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).  New section 1103 applies only 
to claims filed after June 9, 1998.  Therefore, this claim, 
filed on January 2002, cannot be considered on the basis of 
cigarette smoking.




ORDER

Entitlement to service connection for a respiratory disorder, 
to include emphysema and chronic obstructive pulmonary 
disease with history of tuberculosis is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


